Third-party defendant Bruno Grgas, Inc. (Grgas) established prima facie that there was no written indemnity agreement in existence between the parties on the date of plaintiffs accident. The burden then shifted to third-party plaintiff-appellant Almar Plumbing & Heating Corp. (Almar). Almar failed to raise an issue of fact as to whether the agreement signed in 2009, seven months after the accident, was effective as of a date before plaintiffs accident and that the parties intended it to have retroactive effect (see Burke v Fisher Sixth Ave. Co., 287 AD2d 410 [2001]; compare Podhaskie v Seventh Chelsea Assoc., 3 AD3d 361 [2004]). Moreover, Almar failed to establish that, at the time of plaintiffs accident, Grgas was contractually obligated to procure insurance on its behalf and to name it as an additional insured. Thus, Almar’s claim for breach of contract was properly dismissed (see id.).
In addition, Almar failed to demonstrate an evidentiary basis for its assertion that discovery will reveal further facts or evidence essential to opposing the summary judgment motion, and therefore, the motion was not premature (see 2386 Creston Ave. Realty, LLC v M-P-M Mgt. Corp., 58 AD3d 158, 162-163 [2008], lv denied 11 NY3d 716 [2009]).
*611We find Afinar’s remaining arguments unavailing. Concur— Mazzarelli, J.E, Friedman, Catterson, Renwick and Richter, JJ. [Prior Case History: 2010 NY Slip Op 32724(U).]